 


109 HR 5081 IH: Military Spouses Employment Act of 2006
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5081 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Carter (for himself, Mr. Reyes, Ms. Jackson-Lee of Texas, Mr. Kuhl of New York, Mr. Hayes, Mr. McGovern, Mr. Rothman, Mr. Evans, Mr. Calvert, Mr. Goode, Mr. Wilson of South Carolina, Mr. Strickland, Mr. Gonzalez, Mr. McCaul of Texas, Mr. Kline, Mr. Lucas, Mr. Pombo, Mr. McKeon, Mr. Rehberg, Mr. Porter, Mr. Culberson, Mr. DeLay, Mr. Burton of Indiana, Mr. Marchant, Mr. Jenkins, Mr. Coble, Mr. Sam Johnson of Texas, Mr. Pearce, Mr. Walsh, Mr. Smith of Texas, Ms. Harris, Mr. Kingston, Ms. Granger, Mr. Burgess, Mr. Shimkus, Mr. Renzi, Mr. Wamp, Mr. Cantor, Mr. Sessions, Mr. McHenry, Mr. Brady of Texas, Mrs. Blackburn, Mr. Alexander, Mr. Davis of Tennessee, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Hayworth, Mr. Shaw, Mr. Bonilla, Mr. Gerlach, Mr. Keller, Mr. Barrett of South Carolina, Mr. Neugebauer, Mr. Feeney, Mr. Gohmert, Mr. Mica, Mr. Gingrey, Mr. Gene Green of Texas, Mr. Ortiz, Mr. Edwards, Ms. Ginny Brown-Waite of Florida, Mr. Otter, Mr. Terry, Mr. Rogers of Alabama, Mr. Rogers of Michigan, Mr. Linder, Mr. Cole of Oklahoma, Mr. Simmons, Mr. Oxley, Mr. Doolittle, Mr. Hastings of Washington, Mr. Hunter, Mr. Akin, Mr. Poe, Mr. Ehlers, Mrs. Myrick, Mr. Young of Alaska, Mr. Petri, Mr. Marshall, Mr. Sullivan, Mr. Jones of North Carolina, Mr. Paul, Mrs. Lowey, Mr. King of New York, Mr. Bonner, Mr. Cooper, Mr. LaHood, Mrs. Cubin, Mr. English of Pennsylvania, Mrs. Capito, Mrs. Musgrave, Mr. King of Iowa, Mr. Daniel E. Lungren of California, Mr. Wicker, Mr. Blunt, Mr. Boehner, Mr. Shuster, Mr. Garrett of New Jersey, Mr. Fitzpatrick of Pennsylvania, Mr. Reynolds, Mr. Markey, Mr. Camp, Mr. Bishop of Georgia, Mr. Ryun of Kansas, Mr. LoBiondo, and Mr. Osborne) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make employers of spouses of military personnel eligible for the work opportunity credit. 
 
 
1.Short titleThis Act may be cited as the Military Spouses Employment Act of 2006.  
2.Eligibility of spouses of military personnel for the work opportunity credit 
(a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting , or, and by adding at the end the following new subparagraph:  
 
(I)a qualified military spouse.. 
(b)Qualified military spouseSubsection (d) of section 51 of such Code is amended by redesignating paragraphs (10), (11), and (12) as paragraph (11), (12), and (13), respectively, and by inserting after paragraph (9) the following new paragraph: 
 
(10)Qualified military spouseThe term qualified military spouse means any individual who is certified by the designated local agency as being a spouse (determined as of the hiring date) of a member of the Armed Forces of the United States who is serving on a period of extended active duty which includes the hiring date. For purposes of the preceding sentence, the term extended active duty means any period of active duty pursuant to a call or order to such duty for a period in excess of 90 days or for an indefinite period.. 
(c)TerminationSubparagraph (B) of section 51(c)(4) of such Code (relating to termination) is amended by inserting (in the case of a qualified military spouse, December 31, 2006) before the period at the end.  
(d)Conforming amendmentParagraph (1) of section 51A(c) of such Code is amended by striking section 51(d)(11) and inserting section 51(d)(12). 
(e)Effective dateThe amendments made this section shall apply to amounts paid or incurred after the date of enactment of this Act to individuals who begin work for the employer after such date.  
 
